Citation Nr: 1211781	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-11 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, including a peptic/gastric ulcer.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran had active service from May 1981 to September 1981, and from March 2003 to May 2004.  The Veteran has been awarded the Combat Action Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Montgomery, Alabama.  


FINDINGS OF FACT

1.  A gastrointestinal disorder, including a peptic/gastric ulcer, was not manifest during the first period of service or the one year period after the first period of service.  

2.  The Veteran had did not have a gastrointestinal disorder prior to entering his second period of service.

3.  A gastrointestinal disorder, including a peptic/gastric ulcer, is attributable to the Veteran's second period of service.  


CONCLUSION OF LAW

A gastrointestinal disorder, including a peptic/gastric ulcer, was incurred in the Veteran's second period of active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Peptic ulcer/gastric ulcer will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of the veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  The Veteran is competent to report what the Veteran can observe and feel through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau. 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when the Veteran has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When the Veteran filed his claim for VA compensation, he indicated that his ulcer worsened while he was in Iraq (his second period of service).  However, there is no preservice diagnosis of an ulcer nor has the Veteran indicated exactly when he had an ulcer prior to service or what physician or medical facility treated him or made this diagnosis.  Rather, a review of the service treatment records shows that when the Veteran was examined in February 1981, May 1985, January 1989, June 1992, and August 2000, his abdominal examinations were all normal.  During the second period of service, there was also no documented diagnosis of an ulcer.  However, within approximately one month of his discharge, the Veteran was treated for and diagnosed as having a prepyloric antral gastric ulcers.  The diagnosis was made via the proper testing, by an esophagogastroduodenoscopy at the Fayette Medical Center.  The Veteran reported having a past history of peptic ulcer disease.  Thereafter, on his February 2005 detachment physical, it was noted that an ulcer had been diagnosed while the Veteran was stationed in Iraq.  Additional diagnoses during this first post-service year included gastritis, gastroesophageal reflux disease, diverticulosis, hiatal hernia, and duodenitis.

The RO made a determination that the Veteran had ulcers which preexisted service, but were not aggravated therein.  Yet, the RO did not point to any specific preservice diagnosis or treatment of an ulcer.  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress" of the preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In July 2003, the VA General Counsel issued a precedent opinion, which held that, to rebut the presumption of sound condition under Section 1111 of the statute, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.

As noted, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later-claimed disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions,"  Id. at (b)(1).

As noted, there is simply no medical evidence that the Veteran had an ulcer prior to his second period of service.  His preservice medical records as well as his entrance records are negative.  Thus, at the time of entry, there is a presumption that the Veteran entered in sound health.  

Because the Veteran is entitled to a presumption of soundness, the Board must determine whether, under 38 U.S.C.A. § 1111, the presumption of soundness is rebutted by clear and unmistakable evidence.  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service and that it was not aggravated during service.  See Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).

In Wagner the Court established that the burden falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153.   Wagner v. Principi, 370 F.3d 1089 (2004).

Although the Veteran reported that his ulcers got worse during service, as noted, there is no documented preservice or inservice treatment or diagnosis of ulcers.  In addition, the medical testing was all normal.  Post-service, it was noted that an ulcer was diagnosed during the Veteran's service in Iraq, not before that service.  The Veteran is competent to report certain symptoms, medical conditions, and what he was told by medical personnel.  See Barr; Jandreau; Layno.  However, in this case, it appears that he self-diagnosed an ulcer as he has not provided an information regarding where, when, or by whom an ulcer diagnosis was made.  He is not competent to make complex medical assessments, particularly since his self-diagnosis is not consistent with the preservice and inservice medical findings.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).   

Accordingly, the Veteran's personal report that he had an ulcer prior to service does not meet the burden of clear and unmistakable evidence that an ulcer actually existed when he entered his second period of service in March 2003.  The Board believes that the Veteran is competent and credible to report gastrointestinal symptoms, but not to make a diagnosis of an ulcer.  It appears that the Veteran was trying to be forthcoming about his medical information as he evidently had some gastrointestinal distress.  Nevertheless, his self-report of an ulcer being present prior to service does not satisfy the standard of clear and unmistakable evidence required to rebut the presumption of soundness.  Therefore, the Veteran is entitled to the presumption of soundness at entry into that second period of service.  

As noted, there is no documentation of an ulcer during service.  In addition, the separation physical was normal.  However, within one month of service discharge, the Veteran was hospitalized for a suspected gastrointestinal bleed.  Testing was performed and it was discovered that he had prepyloric antral gastric ulcers.  At that time, he reported a prior history of a peptic ulcer, which is consistent with the later February 2005 detachment physical which indicated that an ulcer had been diagnosed in Iraq.  Again, there was no mention of any ulcer in existence prior to that time.  

Thus, in sum, prepyloric antral gastric ulcers were diagnosed during the one year presumptive period.  Also, based on the February 2005 notation of an ulcer diagnosis being made during service, the Board finds that the Veteran's  prepyloric antral gastric ulcers had their onset during service.  

With regard to current disability, a longitudinal review of the post-service VA medical records consistently shows gastrointestinal issues as being on the list of current medical problems from service discharge to the current time.  The Veteran was examined recently in May 2011, but the examiner did not find a current gastrointestinal disability.  However, this examination was incomplete since the examiner made no mention of any history of the suspected gastrointestinal bleed and concurrent diagnosis of prepyloric antral gastric ulcers.  The examiner also does not reflect that any specific evaluation or testing for this disability was made.  The Board finds, however, that the VA records constitute sufficient evidence of a continuity of symptoms from service to the current time.  In affording the Veteran the benefit of the doubt, the Board finds that service connection is warranted for a gastrointestinal disorder, including a peptic/gastric ulcer .  


ORDER

Service connection for a gastrointestinal disorder, including a peptic/gastric ulcer, is granted.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


